Case: 22-40306      Document: 00516333320          Page: 1     Date Filed: 05/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 25, 2022
                                    No. 22-40306
                                                                          Lyle W. Cayce
                                                                               Clerk

   In re: Lucas Babin,

                                                                         Petitioner.


                          Petition for Writ of Mandamus
                        to the United States District Court
                         for the Eastern District of Texas
                              USDC No. 9:22-CV-31


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Netflix Inc. sued a state district attorney in federal court. It sought to
   enjoin his prosecution of the company for promoting a film on its platform
   that allegedly contains child pornography. The district attorney moved for
   summary judgment. In an attempt to respond to the motion’s arguments,
   Netflix sought emergency discovery into state court grand jury proceedings.
   The federal district court compelled in camera production of the grand jury
   materials, to be followed by other rulings after the inspection of the materials.
   The district attorney has now petitioned this court for a writ of mandamus
   ordering the district court to withdraw its discovery order.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40306      Document: 00516333320            Page: 2   Date Filed: 05/25/2022




                                      No. 22-40306


          The district attorney has not identified any precedent in which this
   court has issued a writ of mandamus to prevent the production of grand jury
   materials for in camera inspection. That alone suggests that the petition is
   not well-founded. A writ of mandamus is an “extraordinary remedy”
   reserved for “extraordinary cases” in which certain predicate conditions
   must be established. In re JPMorgan Chase & Co., 916 F.3d 494, 499 (5th Cir.
   2019). The district attorney has not met these preconditions. We DENY the
   petition for a writ of mandamus.
           FACTUAL AND PROCEDURAL BACKGROUND
          Netflix, Inc. began streaming the film Cuties on September 9, 2020.
   According to Netflix’s complaint in this case, “Cuties (‘Mignonnes’ in its
   native French) is the story of Amy, an eleven-year old Senegalese immigrant
   caught between cultures: her devoutly Muslim family and the ‘Cuties’ — a
   self-named dance group of Amy’s peers who have their hearts set on trying
   out for and performing at a big dance competition in town.” Certainly,
   Netflix’s rather benign description does not capture the reasons for the
   controversies that have arisen about the film, but the eventual issue in this
   case is whether Netflix has broken any law that constitutionally can be
   applied to promoting the film. That ultimate issue is not before us now.
          Lucas Babin, the district attorney in Tyler, Texas, obtained an
   indictment of Netflix under a Texas statute criminalizing the possession,
   access, or promotion of lewd visual material depicting a child. Tex. Pen.
   Code § 43.262. A grand jury returned that indictment, which Babin served
   on Netflix roughly three weeks after Netflix began streaming the film. On
   October 23, 2020, Netflix entered a plea of not guilty. The case largely stalled
   over the next year.
          On October 26, 2021, the First Court of Appeals of Texas struck
   Section 43.262 as facially unconstitutional under the First Amendment in




                                           2
Case: 22-40306       Document: 00516333320           Page: 3    Date Filed: 05/25/2022




                                      No. 22-40306


   substantially all of its applications. Ex Parte Lowry, 639 S.W.3d 151, 179 (Tex.
   App. — Houston [1st Dist.] 2021, pet. granted Mar. 2, 2022). Netflix
   presented Babin with the Lowry decision and requested dismissal of all
   charges under Section 43.262 charges. Babin did not comply, causing Netflix
   to file a pretrial petition for writ of habeas corpus with the state district court
   on November 15, 2021, asserting the facial unconstitutionality of
   Section 43.262.
          In response, Babin sought a 120-day delay in Netflix’s hearing on the
   habeas petition. During this delay, Babin obtained new indictments against
   Neftflix under Texas Penal Code Section 43.25(d), which criminalizes the
   production, direction, or promotion of “a performance that includes sexual
   conduct by a child.” Tex. Pen. Code § 43.25(d). Babin then moved to
   dismiss Netflix’s previous indictment under Section 43.262 on March 2,
   2022. That motion was granted. He also established a policy on March 15,
   2022, barring any prosecution under Section 43.262 until a conclusive
   judicial or legislative answer was given to the viability of such charges.
          On March 3, 2022, the day after Babin moved to dismiss the
   Section 43.262 charges, Netflix filed suit in the United States District Court,
   Eastern District of Texas. Employing 42 U.S.C. § 1983, Netflix sought a
   temporary restraining order along with “preliminary and permanent
   injunctive relief to end Babin’s unlawful and unconstitutional campaign.”
   Netflix asserted federal question jurisdiction. It also alleged that “the Court
   has jurisdiction to enjoin pending criminal matters pending in state court
   under the bad-faith and patently-unconstitutional exceptions to Younger v.
   Harris, 401 U.S. 37 (1971).”
          At a status conference on March 4, 2022, the parties stipulated that
   Netflix would not seek a temporary restraining order or other form of
   injunctive relief during the pendency of the action in federal court, “provided




                                           3
Case: 22-40306      Document: 00516333320          Page: 4    Date Filed: 05/25/2022




                                    No. 22-40306


   that the state court cases . . . remain[ed] abated consistent with the
   agreements reached in [the] stipulation.” The joint stipulation explicitly
   provided that “nothing . . . prevents either side from pursuing their claims or
   defenses . . . or otherwise preparing for the Hearing [set for June 14, 2022],
   such as the filing of additional or amended pleadings filing motions, seeking
   discovery (if any), etc.”
          Babin filed his answer and assertion of affirmative defenses on
   March 21, 2022. In his answer, Babin contested subject matter jurisdiction,
   asserting that “Plaintiff’s claims concerning enforcement of Texas Penal
   Code Section 43.25 are barred by the Younger abstention doctrine.” He also
   asserted, among other affirmative defenses, that “the independent
   intermediary doctrine bars any claim premised on an allegation that
   Defendant lacks probable cause to prosecute Plaintiff for violation of Texas
   Penal Code Sections 43.25 or 43.262.”
          On April 8, 2022, Babin sought summary judgment. He amended the
   motion two days later, asserting, among other arguments that Netflix’s
   claims for relief relating to the Section 43.262 charges were moot and that
   Netflix’s claims for relief relating to the Section 43.25 charges were barred
   by the Younger abstention doctrine. As to Netflix’s claims relating to
   prosecution under Section 43.25, Babin stated “there is no constitutional
   violation by an official initiating criminal charges if the facts supporting the
   warrant or indictment are put before an impartial intermediary such as a
   magistrate or a grand jury, for that intermediary’s independent decision
   breaks the causal chain and insulates the initiating party.”
          In response, Netflix filed an emergency motion to obtain discovery
   about grand jury proceedings on the basis that such information was needed
   due to Babin’s invocation of the independent intermediary theory. After a
   hearing on May 9, 2022, the district court ordered Babin to produce the




                                          4
Case: 22-40306      Document: 00516333320           Page: 5    Date Filed: 05/25/2022




                                     No. 22-40306


   requested grand jury discovery for in camera review by May 12. It also stated
   that “after the Court has inspected the submitted materials and interrogatory
   responses, it will enter a further order consistent with its in camera findings.”
          Babin filed for reconsideration and also for additional time to comply
   in the district court. The district court rejected the requests. Babin then
   turned to this court, petitioning for a writ of mandamus to require the district
   court to withdraw its order for discovery. We granted a temporary stay of the
   district court proceedings, ordered a response from Netflix, and invited the
   district court to address the petition. We received filings from both Netfix
   and the district court. Our analysis follows.
                                  DISCUSSION
          A writ of mandamus is an “extraordinary remedy reserved for really
   extraordinary cases;” it will be issued only “if three conditions are met.”
   JPMorgan Chase, 916 F.3d at 499 (quotation marks and citation omitted).
   “First, the petitioner must have no other adequate means to attain the relief
   he desires. Second, this court must be satisfied that the writ is appropriate
   under the circumstances. Third, the petitioner must demonstrate a clear and
   indisputable right to the writ.” Id. (quotation marks and citations omitted).
          Babin asserts that mandamus relief is merited under four theories.
   First, he argues that the district court had no authority to interfere with the
   ongoing prosecution of Netflix under Texas Penal Code Section 43.25 under
   the Younger abstention doctrine. Second, Babin claims that the independent
   intermediary theory that he pursued in his motion for summary judgment did
   not open the door to grand jury discovery because Netflix had neither pled
   nor otherwise shown that anything improper had occurred before the Tyler
   County Grand Jury. Third, Babin argues that the federal district court had
   no jurisdiction to order the production of grand jury materials under Texas




                                          5
Case: 22-40306      Document: 00516333320           Page: 6    Date Filed: 05/25/2022




                                     No. 22-40306


   law. Finally, and relatedly, he argues that producing those materials would
   force him to violate state law.
          We consider each argument.
          I.      Younger Abstention
          Babin argues that under Younger v. Harris, the district court’s
   discovery ruling improperly interferes with Babin’s ongoing prosecution of
   Netflix in state court. Babin argues he has satisfied the requirements for
   issuance of a writ of mandamus because the district court’s failure to abstain
   subjects Babin to harms that cannot be remedied on appeal. Those alleged
   harms relate to what Babin characterizes as broad discovery into the state
   criminal justice system regarding an ongoing or potential criminal
   prosecution.
          Netflix responds that Younger itself recognized that abstention did not
   apply when “the state court proceeding was brought in bad faith” or with the
   intent to harass or when “the state statute is flagrantly and patently violative
   of express constitutional prohibitions” in all aspects and applications. Texas
   Ass’n of Bus. v. Earle, 388 F.3d 515, 519 (5th Cir. 2004) (citing Younger, 401
   U.S. at 49).
          We conclude Younger need not be considered at this point in the case.
   We so decide in part because Babin delayed raising the doctrine as a reason
   not to order this discovery. It is true that Netflix brought this suit explicitly
   relying on an exception stated in Younger for prosecutions brought in bad
   faith. See Younger, 401 U.S. at 54. Babin insisted that Younger abstention did
   apply. He also raised Younger as a defense against Netflix’s Section 43.25-
   related counts in his motion for summary judgment. In his initial opposition
   to Netflix’s motion to compel grand jury discovery, though, Babin did not
   argue that Younger abstention applied. He finally raised it in his motion for
   reconsideration of the district court’s order.




                                          6
Case: 22-40306      Document: 00516333320            Page: 7    Date Filed: 05/25/2022




                                      No. 22-40306


          We do not overlook the intrusion into state criminal proceedings
   inherent even in the requirement simply to provide information for in camera
   review by a district judge. In light of the belated assertion of the doctrine as
   relevant to the discovery motion, and because of the limits of what has been
   ordered so far, though, we conclude that the district court did not need to
   abstain. Nonetheless, Younger is a serious consideration that the district court
   should address at the earliest opportunity. For now, we conclude that
   Younger can wait, but not long.
          II.     Independent intermediary doctrine
          We now consider Babin’s assertion of an “independent intermediary
   defense.” When “the facts supporting the warrant or indictment are put
   before an impartial intermediary such as a magistrate or grand jury . . . that
   intermediary’s independent decision breaks the causal chain.” See Hand v.
   Gary, 838 F.2d 1420, 1427 (5th Cir. 1988) (emphasis removed) (quotation
   marks and citation removed). If “it can be shown that the deliberations of
   that intermediary were in some way tainted by the actions of the defendant,”
   then the doctrine will not apply. Id. at 1428.
          Babin argues that Netflix’s complaint fails to allege sufficient facts to
   support discovery to refute his independent intermediary defense. One
   standard for judging pleading sufficiency is this: “mere allegations of taint . . .
   may be adequate to survive a motion to dismiss where the complaint alleges
   other facts supporting the inference.” Wilson v. Stroman, --- F.4th ---, 2022
   WL 1261660, at *7 (5th Cir. Apr. 28, 2022) (alteration in original) (quotation
   marks and citations omitted). We identified the obvious for plaintiffs in such
   cases, which is that because of the secrecy of grand jury proceedings,
          it is understandably difficult for a plaintiff to know what was
          said — or wasn’t said — to the grand jury absent any form of
          discovery. While that reality doesn’t excuse pleading
          requirements, it does mean that allegations about what was



                                           7
Case: 22-40306      Document: 00516333320          Page: 8    Date Filed: 05/25/2022




                                    No. 22-40306


          presented or omitted in the grand jury room will in some sense
          be speculative, which is why plaintiffs like the ones here will
          need to allege “other facts supporting the inference” of what
          they allege to have occurred in the grand jury room.
   Id. (quoting McLin v. Ard, 866 F.3d 682, 690 (5th Cir. 2017)).
          We apply that standard here. The district court rejected Babin’s
   arguments of inadequate pleadings by referring to one of its earlier orders that
   had identified multiple allegations of “‘bad faith’ and ‘gamesmanship’ that
   [Netflix] contends may have tainted the underlying grand jury proceedings.”
   Those incidents include Babin’s request for more time to respond to
   Netflix’s petition for habeas relief from the first indictment, while using some
   of that time to prepare a new indictment. We agree that the complaint
   contained enough to satisfy the requirement of plausibly pleading a taint in
   grand jury proceedings, without speculating and before discovery.
   Consequently, Babin does not have a “clear and indisputable” entitlement
   to mandamus under his theory that Netflix’s pleadings were deficient to
   support a discovery order precipitated by Babin’s own motion for summary
   judgment. See JPMorgan Chase, 916 F.3d at 499.
          III.   Grand jury material treatment under state law
          Babin’s third argument is that the district court had no authority
   under the Texas Code of Criminal Procedure to order grand jury discovery.
   That Code has a provision that bars attorneys representing the state from
   disclosing “anything transpiring before the grand jury,” though there are
   enumerated exceptions. Tex. Code Crim. Proc. art. 20A.204(a).
   Among these exceptions is this: “The defendant may petition a court to order
   the disclosure of information made secret by Article . . . 20A.204 . . . as a
   matter preliminary to or in connection with a judicial proceeding. The court
   may order disclosure of the information if the defendant shows a
   particularized need.” Tex. Code Crim. Proc. art. 20A.205(a). The




                                          8
Case: 22-40306      Document: 00516333320          Page: 9    Date Filed: 05/25/2022




                                    No. 22-40306


   Code also provides that such a petition “must be filed in the district court in
   which the case is pending.” Tex. Code Crim. Proc. art. 20A.205(b).
          Babin argues that because Netflix has filed no petition for grand jury
   information in the state trial court where the grand jury met, Netflix cannot
   obtain the grand jury material under Article 20A.205. The district court
   concluded there was ambiguity in the statutory language concerning where
   the petition was to be filed. We do not analyze ambiguity but will discuss the
   additional reason for the discovery order, namely, that the court agreed with
   the reasoning of at least three other federal district courts in Texas that had
   ordered similar discovery of state grand jury proceedings. We will review one
   of those decisions.
          One example of such discovery arose in a Section 1983 case in which
   the plaintiffs were the family of someone who had been shot and killed by a
   city policeman. Sanchez v. Gomez, No. 17-CV-133, 2019 WL 12536398, at *1
   (W.D. Tex. Apr. 29, 2019). A state grand jury that had indicted the officer
   heard testimony from several witnesses to the shooting, and an expert
   designated by the defendant officer in the Section 1983 case would rely on
   that grand jury testimony. Id. The Sanchez court, in an opinion by a
   magistrate judge, stated that there was a particularized need for this grand
   jury testimony. It had been disclosed to the defense expert witness, and the
   plaintiff could not properly cross-examine the witness without reviewing that
   same grand jury testimony. Id. at *2. Thus, a factual necessity existed. For
   a legal basis, the court stated that “in cases where a plaintiff’s claim arises
   under federal law, unless state law supplies the rule of decision for an element
   of a claim or defense, federal common law is the source of any privileges
   afforded to grand jury proceedings.” Id. Among its authorities was one of
   this court’s decisions in which we relied on an evidentiary rule which states
   that absent anything to the contrary in the federal Constitution, federal
   statute, or a Supreme Court rule, privilege is controlled by federal common



                                          9
Case: 22-40306     Document: 00516333320            Page: 10    Date Filed: 05/25/2022




                                     No. 22-40306


   law. American Civ. Liberties Union of Miss., Inc. v. Finch, 638 F.2d 1336, 1342–
   43 (5th Cir. 1981) (citing FED. R. EVID. 501). Our decision involved a
   Mississippi statute that sealed the records of a state investigatory commission
   for 50 years; we held the statute did not create an evidentiary privilege that
   the federal courts were compelled to respect. Id. at 1344–50.
          The confidential nature of grand jury proceedings protects the
   witnesses who appear as well as the deliberations of the grand jury itself. The
   wall of secrecy is not impregnable, of course. The Texas rule for acquiring
   such information is being discussed in this case, and a federal criminal
   procedure rule also permits disclosure of grand jury proceedings in proper
   circumstances. See Fed. R. Crim. P. 6(e)(3). In federal court, we have
   applied a balancing test of whether the “need for disclosure outweighs the
   interest in continued grand jury secrecy.”           In re Corrugated Container
   Antitrust Litig., 687 F.2d 52, 56 (5th Cir. 1982).
          Certainly, there can be a need for discovery of grand jury proceedings
   in a lawsuit asserting that a prosecution is being brought in a violation of
   federal rights. Netflix argues that need exists here, and the district court was
   preliminarily receptive to that argument. Limiting a party in federal court to
   the procedures for accessing grand jury material that are provided by state
   law — procedures that could result in a state court’s denial of discovery —
   would thwart a federal court’s determination that discovery is required for
   the court to proceed.
          Related to that possibility, the district court in its response to the
   mandamus petition discusses caselaw that had not earlier been identified.
   That response cited opinions from the Fourth, Seventh, and Tenth Circuits
   which concluded that federal-state comity may, in the ordinary case, counsel
   the district court to require a party seeking state grand jury discovery first to
   go to state court and follow the proper procedures there. See United States v.




                                          10
Case: 22-40306        Document: 00516333320              Page: 11      Date Filed: 05/25/2022




                                         No. 22-40306


   Silva, 745 F.2d 840, 844–45 (4th Cir. 1984); Socialist Workers Party v.
   Grubisic, 619 F.2d 641, 643 (7th Cir. 1980); United States ex rel. Woodard v.
   Tynan, 757 F.2d 1085, 1090 (10th Cir. 1985).
            The district court considered such caselaw inapplicable in part
   because this was not an “ordinary case.” More importantly, the district
   court determined that the interests of comity were hardly sustained by this
   practice, which allows a state court an initial but not a final word on
   disclosure. The Seventh Circuit explains why the final word is for the federal
   court:
                    As we have already noted, of course, federal law
            determines the scope of the privilege covering these materials,
            and the requirement that these plaintiffs first seek disclosure
            through the avenues available to them in the state court does not give
            the state courts a veto over disclosure in this federal civil rights case.
            This preliminary stage is designed merely to forestall
            unnecessary intrusion by the federal courts in state grand jury
            proceedings or, at least, to ensure that the important state
            interest in secrecy is thoroughly considered. On the other
            hand, although the state court may determine that the
            materials are privileged under state law, only the federal court
            may determine whether the materials are privileged under federal
            common law. In this way the federal interest in disclosure will
            be properly considered preliminarily to a final decision on the
            privilege issue.
   Socialist Workers Party, 619 F.2d at 644 (emphasis added).
            Because the state court is merely given an opportunity to allow
   discovery and no final authority to disallow it, the district court in our case
   concluded that the procedure would create a “hopeless tangle of prudential,
   jurisdictional, and constitutional issues” when a state court refuses to permit
   grand jury discovery.




                                               11
Case: 22-40306     Document: 00516333320            Page: 12   Date Filed: 05/25/2022




                                     No. 22-40306


          We have not been shown any example of an effort by this circuit to
   consider the approach of the three circuits identified by the district court.
   Such caselaw from other circuits is not dispositive on whether there is a
   “clear and indisputable” right to a writ of mandamus. Regardless of the
   precise reasoning that justifies a federal court to require discovery of state
   grand jury proceedings, we conclude that Babin has not demonstrated
   entitlement to mandamus relief under this theory.
          IV.    Violation of state law
          Babin’s final argument, related to his third, is that the district court
   has ordered him to violate his duty of non-disclosure under Article 20A.204
   of the Texas Code of Criminal Procedure. Even assuming he could establish
   the first two elements for mandamus relief, which are that there are no other
   adequate means to attain relief and that mandamus is appropriate, his
   petition again fails on the third: demonstrating “clear and indisputable right
   to the writ.” JPMorgan Chase, 916 F.3d at 499. We have been cited to no
   caselaw that a state district attorney’s complying with a federal court order
   to provide certain grand jury materials would violate state law, leaving this
   district attorney without a “clear and indisputable” right to our court
   prohibiting such disclosure.
          The petition for a writ of mandamus is DENIED.




                                          12